Hadley, J.
Appellant was convicted of an assault and battery on Andrew Stevens, the station agent of the Monon railway, company, at French Lick. Appellant was the consignee of a car load of coal. Before it was fully unloaded, a controversy arose between appellant and Stevens over a demurrage charge that the latter claimed had accrued on the car by the failure of appellant timely to unload it.
The only question brought before us is the refusal of the court below to grant appellant a new trial, on the sole ground that the finding of the court was contrary to law and the evidence.
In 'the progress of the trial the prosecuting witness, Stevens, testified that, during the altercation, appellant “came up and struck me over the eye, staggered me away, and I fell.” Appellant testified: “I shoved him [Stevens] with my open hand, to get him away from the team. When I shoved him, he stumbled and fell; after which I said and did nothing. ’ ’ Appellant offered no other witness. The officer testified that, when he made the arrest, appellant told him, in describing the quarrel, that he “punched him [Stevens] one in the jaw — punched him over.”
There is here abundant'evidence to justify the court in finding appellant guilty. We have nothing to do with the merits of the quarrel. The trial judge, having seen and heard all the witnesses testify on the whole evidence, found the appellant guilty, and we see not the slightest reason why we should disturb the judgment.
Judgment affirmed.